         Case 1:19-cr-00291-LAP Document 288 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  19 Cr. 291 (LAP)
-against-
                                                        ORDER
SOLOMON ABUREKHANLEN,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Defendant Solomon Aburekhanlen is hereby directed to

contact his Pretrial Services Officer to inform her whether he

has retained counsel or, if he is unable to retain counsel, if

he intends to submit a CJA Form 23 financial affidavit.

    The Clerk of Court is directed to mail a copy of this order

to Mr. Aburekhanlen.

    SO ORDERED.

Dated:       New York, New York
             August 23, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
